The Cour suggested that the bond of indemnity might yet be filed, if the judge of probate were willing to receive it; and afterwards, upon the counsel’s producing the judge’s certificate that the bond had been filed, they said that whether the bond were filed or not, was an affair of the judge of probate ; that if he was willing to have the action brought before it was filed, it did not prejudice the defendants ; and that the bond being now filed, it might relate back to the commencement of the action.
And as to the other objection, they said it came too late, the defendants having confessed the forfeiture of their bond.1

 See Judge of Probate v. Emery, 6 N. Hamp. R. 142.